OPINION — AG — UNDER THE PROVISIONS OF 19 O.S. 1965 Supp., 215.15 [19-215.15] A DISTRICT ATTORNEY COULD EMPLOY ONLY THAT NUMBER OF ASSISTANTS AND OTHER PERSONNEL AS DID NOT EXCEED THE TOTAL NUMBER EMPLOYED IN THE OFFICES OF THE COUNTY ATTORNEYS IN THE COUNTIES WITHIN HIS DISTRICT ON THE EFFECTIVE DATE OF THE ACTING RELATING TO DISTRICT ATTORNEYS. THE EFFECT OF HOUSE BILL NO. 591 IS THAT A DISTRICT ATTORNEY MAY NOW EMPLOY AS MANY ADDITIONAL ASSISTANTS AND OTHER PERSONNEL AS HE CAN ESTABLISH THE NEED FOR AND THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY IN WHICH SUCH ADDITIONAL EMPLOYEES WILL BE SERVING MAY APPROVE. FURTHER, HOUSE BILL NO. 591 PROVIDES, IN EFFECT, THAT A DISTRICT ATTORNEY SHALL, IF HE SO REQUESTS, HAVE AT LEAST ONE DISTRICT INVESTIGATOR, AND IT IS NOT NECESSARY THAT HE ESTABLISH THE NEED FOR SAME TO THE SATISFACTION OF THE COUNTY COMMISSIONERS OF THE VARIOUS COUNTIES OF HIS DISTRICT, NOR IS IT MATERIAL THAT THE EMPLOYMENT OF SUCH DISTRICT INVESTIGATOR MAY CAUSE THE TOTAL NUMBER OF EMPLOYEES OF THE DISTRICT ATTORNEY'S OFFICE TO EXCEED THE NUMBER EMPLOYED IN THE COUNTY ATTORNEY'S OFFICES IN THE DISTRICT ON THE EFFECTIVE DATE OF THE ACT RELATING TO DISTRICT ATTORNEYS. CITE: 19 O.S. 1965 Supp., 215.15 [19-215.15] (CHARLES OWENS) ** SEE: OPINION NO. 68-157 (1968) ** ** SEE: OPINION NO. 79-249 (1969) ** ** MISTAKE 79-249 — SHOULD BE 69-249 (1969) **